

EXHIBIT 10.01
PURCHASE AGREEMENT


PURCHASE AGREEMENT, dated September 5, 2014 (this “Agreement”), among the
sellers listed on Schedule I hereto, as sellers (collectively, the “Sellers”
and, each a “Seller”), and Dice Holdings, Inc., a Delaware corporation, as
Purchaser (the “Purchaser”).
WHEREAS, the Sellers have determined to effect a public offering (the “Public
Offering”) of the Purchaser’s common stock, par value $0.01 per share (the
“Common Stock”); and
WHEREAS, in connection with the consummation of the Public Offering, the Sellers
wish to sell to Purchaser and the Purchaser wishes to purchase from Sellers
shares of Common Stock.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
1.1 Definitions. As used in this Agreement, and unless the context requires a
different meaning, the following terms shall have the meanings set forth below:
“Commission” means the Securities and Exchange Commission or any similar agency
then having jurisdiction to enforce the Securities Act of 1933, as amended, and
the rules and regulations of the Commission thereunder.
“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision of any thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
encumbrance, lien (statutory or other) or other security interest of any kind or
nature whatsoever.



--------------------------------------------------------------------------------



“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, Governmental Authority or other entity of any kind.
“Public Offering Closing” means the closing of the sale of Common Stock in the
Public Offering.
“Public Offering Price” means the price paid per share for the Common Stock in
the Public Offering.


ARTICLE 2
PURCHASE AND SALE OF SHARES
2.1 Purchase and Sale. Subject to the terms herein set forth, at the Closing (as
defined herein), each Seller agrees (severally and not jointly) to sell, convey,
assign and transfer to Purchaser the number of shares of Common Stock set forth
opposite such Seller’s name under the column entitled “Purchased Shares” on
Schedule I to this Agreement (“Purchased Shares”), and the Purchaser agrees to
purchase such Purchased Shares from such Seller for a purchase price per share
equal to the Public Offering Price.
2.2 Closing.
(a) The closing of the purchase of the Purchased Shares (the “Closing”) shall
occur at the offices of Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285
Avenue of the Americas, New York, New York, 10019 at the same time and date as
the Public Offering Closing.
(b) At the Closing, (i) the Purchaser shall deliver to each Seller the purchase
price for the Purchased Shares being purchased by the Purchaser from such
Seller, by wire transfer of immediately available funds to a bank account
designated in writing by such Seller, or via check to an address as designated
in writing by such Seller, and (ii) each Seller shall deliver to the Purchaser a
stock certificate or certificates (if then certificated) representing the
Purchased Shares and a blank stock power duly endorsed or deliver the Purchased
Shares in such other manner as the Purchaser shall elect.
2.3 Conditions to Closing.



--------------------------------------------------------------------------------



(a) The obligations of the Purchaser and each Seller to be performed at the
Closing shall be conditioned upon the simultaneous or prior completion of the
Public Offering Closing.
(b) The obligations of the Purchaser to be performed at the Closing shall be
subject to the condition that the representations and warranties set forth in
Article IV shall be true and correct as of the Closing as if then made.
(c) The obligations of each Seller to be performed at the Closing shall be
subject to the condition that the representations and warranties of Purchaser
set forth in Article III shall be true and correct as of the Closing as if then
made.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE SELLERS
Each of the Sellers represents, warrants, and agrees, severally with respect to
itself only, as of the date hereof as follows:
3.1 Capacity; Execution and Delivery; Enforceability. Such Seller has the legal
capacity to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. Such Seller has duly executed and delivered
this Agreement and, assuming due execution and delivery by the Purchaser, each
such agreement constitutes or will constitute the legal, valid and binding
obligation of such Seller, enforceable against such Seller in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability.
3.2 Title. As of the Closing, such Seller will own beneficially and of record
and will have full power and authority to convey, free and clear of any Liens,
the shares of Common Stock to be delivered at the Closing. Assuming Purchaser
has the requisite power and authority to be the lawful owner of shares of Common
Stock, upon such Seller’s receipt of the applicable purchase price and the
transfer of the Purchased Shares at the Closing, good, valid and marketable
title to the Purchased Shares will pass to Purchaser, free and clear of any
Liens.
3.3 No Conflicts. Neither the execution nor the delivery of this Agreement nor
the consummation of the transactions contemplated hereby will conflict with or
result in any violation of or constitute a default under any term of any
material agreement,



--------------------------------------------------------------------------------



mortgage, indenture, license, permit, lease, or other instrument, judgment,
decree, order, law, or regulation by which Seller is bound.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS
The Purchaser makes the following representations and warranties for the benefit
of the Sellers as of the date hereof:
4.1 Organization, Standing and Power. Purchaser is duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it is
organized.
4.2 Authority; Execution and Delivery; Enforceability. Purchaser has the full
power and authority to execute, deliver and perform this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery by
Purchaser of this Agreement and the consummation by Purchaser of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of Purchaser and no other proceedings on the part of
Purchaser are necessary to approve this Agreement and to consummate the
transactions contemplated hereby. Purchaser has duly executed and delivered this
Agreement, and, assuming due execution and delivery by the Sellers, this
Agreement constitutes the legal, valid and binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.
4.3 No Conflicts. Neither the execution nor the delivery of this Agreement nor
the consummation of the transactions contemplated hereby will conflict with or
result in any violation of or constitute a default under any term of any
material agreement, mortgage, indenture, license, permit, lease, or other
instrument, judgment, decree, order, law, or regulation by which the Purchaser
is bound.
ARTICLE 5
MISCELLANEOUS
5.1 Notices. All notices or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, telecopied or sent by
certified, registered or express mail, postage prepaid. Any such notice shall be
deemed



--------------------------------------------------------------------------------



given when so delivered personally, telecopied or sent by certified, registered
or express mail, as follows:
(a) if to a Seller to the address indicated below the name of such Seller on
Schedule I hereto.
(b) If to the Purchaser, to:


1040 Avenue of the Americas, 16th Floor
New York, NY 10018
Telephone: (212) 448-6605
Facsimile: (515) 313-2338
Attention: General Counsel
With copies to:


Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Telephone: (212) 373-3000
Facsimile: (212) 757-3990
Attention: John C. Kennedy, Esq.
Any party may by notice given in accordance with this Section 5.1 designate
another address or person for receipt of notices hereunder.
5.2 Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of the parties hereto. No
Person other than the parties hereto and their successors and permitted assigns
is intended to be a beneficiary of this Agreement. No party hereto may assign
its rights under this Agreement without the prior written consent of the other
parties hereto.
5.3 Amendment and Waiver.
(a) No failure or delay on the part of the Sellers or the Purchaser in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies provided for herein are cumulative
and are not exclusive of any remedies that may be available to the Sellers or
the Purchaser at law, in equity or otherwise.



--------------------------------------------------------------------------------



(b) Any amendment, supplement or modification of or to any provision of this
Agreement and any waiver of any provision of this Agreement shall be effective
only if it is made or given in writing and signed by the Sellers and the
Purchaser.
5.4 Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, all of which when so
executed shall be deemed to be an original and both of which taken together
shall constitute one and the same agreement.
5.5 Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
5.6 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF, EXCEPT FOR SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN THE COUNTY OF NEY YORK, IN
THE STATE OF NEW YORK OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT. TO THE FULLEST EXTENT THEY MAYEFFECTIVELY DO SO
UNDER APPLICABLE LAW, THE PARTIES HERTO IRREVOCABLY WAIVE AND AGREE NOT TO
ASSERT, BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, ANY CLAIM THAT THEY ARE NOT
SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, ANY OBJECTION THAT THEYMAY NOW OR
HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANYSUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
5.7 Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.



--------------------------------------------------------------------------------



5.8 Entire Agreement. This Agreement, together with the schedules hereto are
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein and therein.
There are no restrictions, promises, warranties or undertakings, other than
those set forth or referred to herein or therein. This Agreement supersedes all
prior agreements and understandings between the parties with respect to such
subject matter.
5.9 Further Assurances. Each of the parties shall execute such documents and
perform such further acts (including, without limitation, obtaining any
consents, exemptions, authorizations, or other actions by, or giving any notices
to, or making any filings with, any Governmental Authority or any other Person)
as may be reasonably required or desirable to carry out or to perform the
provisions of this Agreement.
5.10 Termination. This Agreement shall terminate automatically without liability
if the Purchaser determines at any time to cancel or otherwise abandon the
Public Offering.
[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers hereunto duly authorized as of the
date first above written.


GENERAL ATLANTIC PARTNERS 79, L.P.
By:
General Atlantic LLC, its general partner

By:
/s/ Thomas J. Murphy    

Name:    Thomas J. Murphy
Title:    Managing Director
GENERAL ATLANTIC PARTNERS 84, L.P.
By:
General Atlantic GenPar, L.P.,
its general partner

By:
General Atlantic LLC,
its general partner

By:
/s/ Thomas J. Murphy    

Name:    Thomas J. Murphy
Title:    Managing Director



--------------------------------------------------------------------------------





GAP-W HOLDINGS, L.P.
By:
General Atlantic GenPar, L.P.,
its general partner

By:
General Atlantic LLC,
its general partner

By:
/s/ Thomas J. Murphy    

Name:    Thomas J. Murphy
Title:    Managing Director
GAPSTAR, LLC
By:
/s/ Thomas J. Murphy    

Name:    Thomas J. Murphy
Title:    Vice President
GAP COINVESTMENTS CDA, L.P.
By:
General Atlantic LLC,
its general partner

By:
/s/ Thomas J. Murphy    

Name:    Thomas J. Murphy
Title:    Managing Director
GAP COINVESTMENTS III, LLC
By:
General Atlantic LLC,
its general partner

By:
/s/ Thomas J. Murphy    

Name:    Thomas J. Murphy
Title:    Managing Director



--------------------------------------------------------------------------------





GAP COINVESTMENTS IV, LLC
By:
General Atlantic LLC,
its general partner

By:
/s/ Thomas J. Murphy    

Name:    Thomas J. Murphy
Title:    Managing Director
GAPCO GMBH & CO. KG
By:
GAPCO Management GmbH,
its general partner

By:
/s/ Thomas J. Murphy    

Name:    Thomas J. Murphy
Title:    Managing Director


Dice Holdings, Inc.


DICE HOLDINGS, INC.
By:    /s/ Brian Campbell    
    Name: Brian Campbell
    Title: Vice President, Business and Legal Affairs
and General Counsel







--------------------------------------------------------------------------------







Schedule I
 
 
Name and Address
of Purchaser
Purchased Shares
General Atlantic Partners 79, L.P.
c/o General Atlantic Service Company, LLC
55 East 52nd Street, 32nd Floor
New York, NY 10055


321,987
General Atlantic Partners 84, L.P.
c/o General Atlantic Service Company, LLC
55 East 52nd Street, 32nd Floor
New York, NY 10055
30,583
Gap-W Holdings, L.P.
c/o General Atlantic Service Company, LLC
55 East 52nd Street, 32nd Floor
New York, NY 10055


104,345
GapStar, LLC
c/o General Atlantic Service Company, LLC
55 East 52nd Street, 32nd Floor
New York, NY 10055


8,706
GAPCO GmbH & Co. KG
c/o General Atlantic Service Company, LLC
55 East 52nd Street, 32nd Floor
New York, NY 10055


789
GAP Coinvestments CDA, L.P.
c/o General Atlantic Service Company, LLC
55 East 52nd Street, 32nd Floor
New York, NY 10055
67
GAP Coinvestments III, LLC
c/o General Atlantic Service Company, LLC
55 East 52nd Street, 32nd Floor
New York, NY 10055
27,214
GAP Coinvestments IV, LLC
c/o General Atlantic Service Company, LLC
55 East 52nd Street, 32nd Floor
New York, NY 10055
6,309




